                   Case 18-10601-MFW                        Doc 1742             Filed 11/19/18              Page 1 of 20



                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
------------------------------------------------------------------x
 In re:                                                           :
                                                                  : Chapter 11
 THE WEINSTEIN COMPANY HOLDINGS                                   :
 LLC, et al.,                                                     : Case No. 18-10601 (MFW)
                                                                  :
                                                1
                                     Debtors.                     : (Jointly Administered)
                                                                  :
                                                                  : Ref. Docket No. 1672
                                                                  :
------------------------------------------------------------------x
 AI INTERNATIONAL HOLDINGS (BVI) LTD.,                            :
                                                                  :
                                      Plaintiffs,                 :
                                                                  : Adversary Case No. 18-50486 (MFW)
                     vs.                                          :
                                                                  :
 MUFG UNION BANK, N.A.; as administrative                         : Ref. Docket No. 37
 and collateral agent and UNION BANCAL                            :
 EQUITIES, Inc.,                                                  :
                                      Defendants.                 :
 ------------------------------------------------------------------x
                                                                  x

                                                    AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

WING CHAN, being duly sworn, deposes and says:

1. I am employed as a Noticing Coordinator by Epiq Corporate Restructuring, LLC2, located at
   777 Third Avenue, New York, New York 10017. I am over the age of eighteen years and am
   not a party to the above-captioned action.




1The  last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The mailing address for The
Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York 10013. Due to the large number of debtors in these
cases, which are being jointly administered for procedural purposes only, a complete list of the Debtors and the last four digits of their federal tax
identification numbers is not provided herein. A complete list of this information may be obtained on the website of the Debtors claims and
noticing agent at http://dm.epiq11.com/twc.
2
    Epiq Bankruptcy Solutions, LLC, is now known as Epiq Corporate Restructuring, LLC.
            Case 18-10601-MFW         Doc 1742      Filed 11/19/18     Page 2 of 20




2. On November 6, 2018, I caused to be served the “Second Amended Notice of Agenda of
   Matters Scheduled for Hearing on November 6, 2018 at 2:00 P.M. (ET),” dated November 6,
   2018 [Docket No. 1672 in Main Case No. 18-10601 and Docket No. 37 in Adv. Case No. 18-
   50486], by causing true and correct copies to be:

   a. enclosed securely in separate postage pre-paid envelopes and delivered via overnight
      mail to those parties listed on the annexed Exhibit A,

   b. delivered via electronic mail to those parties listed on the annexed Exhibit B, and

   c. delivered via facsimile to those parties listed on the annexed Exhibit C.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                           /s/ Wing Chan
                                                           Wing Chan
 Sworn to before me this
 6th day of November, 2018
 /s/ Forrest Kuffer
 Notary Public, State of New York
 No. 01KU6369117
 Qualified in Kings County
 Commission Expires December 26, 2021
Case 18-10601-MFW   Doc 1742   Filed 11/19/18   Page 3 of 20




                    EXHIBIT A 
                                             THE WEINSTEIN COMPANY
                       Case 18-10601-MFW          Doc 1742 List
                                                    Service  Filed 11/19/18       Page 4 of 20
Claim Name                               Address Information
AMERICAN EXPRESS TRAVEL RELATED          C/O BECKET & LEE LLP PO BOX 3001 MALVERN PA 19355-0701
SERVICES CO., INC.
INTERNAL REVENUE SERVICE                 CENTRALIZED INSOLVENCY OPERATIONS PO BOX 7346 PHILADELPHIA PA 19101-7346
OFFICE OF THE UNITED STATES ATTORNEY     DISTRICT OF DELAWARE NEMOURS BUILDING 1007 N ORANGE ST 700 WILMINGTON DE 19801
PEOPLE OF THE STATE OF NEW YORK, THE     C/O ERIC T SCHNEIDERMAN 120 BROADWAY NEW YORK NY 10271
SECURITIES AND EXCHANGE COMMISSION       NEW YORK REGIONAL OFFICE ATTN: ANDREW CALAMARI, REGIONAL DIRECTOR 200 VESEY ST
                                         STE 400 NEW YORK NY 10281
SECURITIES AND EXCHANGE COMMISSION       100 F STREET, NE WASHINGTON DC 20549
STATE OF CALIFORNIA ATTORNEY GENERAL     ATTN: XAVIER BECERRA 1300 I ST, STE 1740 SACRAMENTO CA 95814
STATE OF NEW YORK ATTORNEY GENERAL       ATTN: ERIC T. SCHNEIDERMAN THE CAPITOL ALBANY NY 12224-0341




                                  Total Creditor count 8




EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                            Page 1 OF 1
                      Case 18-10601-MFW      Doc 1742    Filed 11/19/18    Page 5 of 20
                                     THE WEINSTEIN COMPANY HOLDINGS LLC
                                               CURE OBJECTORS


BBC FILMS                                               DUANE MORRIS LLP
ATTN: LIVY SANDLER, LEGAL & BS AFFAIRS MGR              ATTN: LAWRENCE J. KOTLER
BBC ZONE A, 7TH FL,                                     30 S 17TH ST
BBC BROADCASTING HOUSE,                                 PHILADELPHIA, PA 19103
PORTLAND PLACE
LONDON W1A 1AA
UNITED KINGDOM



KUDMAN TRACHTEN ALOE LLP                                MANATT, PHELPS & PHILLIPS, LLP
ATTN: PAUL H. ALOE                                      ATTN: ALAN BRUNSWICK, NEIL P. THAKOR
EMPIRE STATE BLDG; 350 5TH AVE 68TH FL                  11355 W OLYMPIC BLVD
NEW YORK, NY 10118                                      LOS ANGELES, CA 90064




RICH MICHAELSON MAGALIFF, LLP                           VALLE MAKOFF LLP
ATTN: ROBERT N. MICHAELSON                              ATTN: JEFFREY B. VALLE, PETER CLAPP
355 MADISON AVENUE, 9TH FLOOR                           11911 SAN VINCENTE BLVD STE 324
NEW YORK, NY 10017                                      LOS ANGELES, CA 90049




WEINER, SHEAROUSEM. WEITZ. GREENBERG &
SHAWE, LLP
ATTN: GEORGE P. MILMINE, II &
STEPHEN F. GREENBERG, ESQS.
14 EAST STATE STREET
SAVANAH, GA 31401
                   Case 18-10601-MFW   Doc 1742   Filed 11/19/18   Page 6 of 20

TWC_DI 1657 AGENDA_11-5-18                          TWC_DI 1657 AGENDA_11-5-18

HINSHAW & CULBERTSON LLP                            DOUGLAS EMMETT 2008, LLC
ATTN: DESMON J. HINDS, JR.                          ATTN: MICHELE MANAK
CHARLES G. BRACKINS                                 DIRECTOR OF COMMERCIAL PROPERTY MGMT
11601 WILSHIRE BLVD, STE. 800                       1299 OCEAN AVENUE, STE 1000
LOS ANGELES, CA 90025                               SANTA MONICA, CA 90401
Case 18-10601-MFW   Doc 1742   Filed 11/19/18   Page 7 of 20




                    EXHIBIT B 
               Case 18-10601-MFW    Doc 1742   Filed 11/19/18   Page 8 of 20


abrown@gsbblaw.com
adam.malatesta@lw.com
afreeman@akingump.com
astulman@wtplaw.com
bhall@blankrome.com
carol.ross@hngusa.com
chardman@winston.com
cheitzenrater@duanemorris.com
ckunz@morrisjames.com
cward@polsinelli.com
DBG@LNBYB.COM
dbotter@akingump.com
dcarickhoff@archerlaw.com
debaecke@blankrome.com
fnoyes@offitkurman.com
gek@lnbyb.com
george.mesires@FaegreBD.com
jcarberry@cl-law.com
jgrey@crosslaw.com
Joseph.Argentina@dbr.com
jvalle@vallemakoff.com
jwallach@ghplaw.com
karen@parklawllc.com
kmeek@robinskaplan.com
kmiller@skjlaw.com
leonhardt@teamrosner.com
lls@lnbyb.com
luskin@lsellp.com
marc@lebolaw.com
michael.pompeo@dbr.com
michaelcomerford@paulhastings.com
mike.gustafson@FaegreBD.com
npernick@coleschotz.com
olivere@chipmanbrown.com
peter.gilhuly@lw.com
preilley@coleschotz.com
prussin@melandrussin.com
rcavaliere@tarterkrinsky.com
rlemisch@klehr.com
rmcneill@potteranderson.com;
rosner@teamrosner.com
rpalacio@ashbygeddes.com
rwriley@duanemorris.com
rzur@lgbfirm.com
skatona@polsinelli.com
Steven.Kortanek@dbr.com
ted.dillman@lw.com
thoran@shawfishman.com
wmsimkulak@duanemorris.com
               Case 18-10601-MFW   Doc 1742   Filed 11/19/18   Page 9 of 20


abrown@gsbblaw.com
afg@pryormandelup.com
agbankdelaware@ag.tn.gov
aglenn@kasowitz.com
agold@herrick.com
andrew.goldman@wilmerhale.com
andrewtenzer@paulhastings.com
anjana.samant@ag.ny.gov
aremming@mnat.com
arosen@diamondmccarthy.com
asimonds@sidley.com
Bankruptcy2@ironmountain.com
bennettmurphy@quinnemanuel.com
beth@hbsslaw.com
bgriffith@swlaw.com
bill.freeman@kattenlaw.com
boneill@kramerlevin.com
bsandler@pszjlaw.com
bsimmons@loeb.com
cahn@clm.com;griem@clm.com
cgianelloni@swlaw.com
chardman@winston.com
chipman@chipmanbrown.com
christina.brown@weil.com
cris@crisarmenta.com
csamis@wtplaw.com
csimon@crosslaw.com
curtishehn@comcast.net
cweinerlevy@venable.com
dabbott@mnat.com
dabbott@mnat.com
dahdoot@bushgottlieb.com;
daobrien@venable.com
david.griffiths@weil.com
david.yohai@weil.com
david@softnesslaw.com
dazman@mwe.com
dbeskrone@ashbygeddes.com
dbrogan@bayardlaw.com
dbutz@mnat.com
dgrassgreen@pszjlaw.com
djnewman@akingump.com
dklauder@bk-legal.com
dminnick@pillsburylaw.com
dpoitras@jmbm.com
               Case 18-10601-MFW   Doc 1742   Filed 11/19/18   Page 10 of 20


drichards@finemanlawfirm.com
driley@allenmatkins.com
dsimonds@akingump.com;
dstaber@akingump.com
dwright@mmwr.com
ecf@bg.law
ejustison@ycst.com
emcneilly@akingump.com
emfox@seyfarth.com
emilyb@hbsslaw.com
emonzo@morrisjames.com
enid.stuart@ag.ny.gov
ericka.johnson@wbd-us.com
erosenthal@rmgglaw.com
eweisfelner@brownrudnick.com
fournierd@pepperlaw.com;
gary@lightchaseranimation.com
gdonilon@pwujlaw.com
gfmcdaniel@dkhogan.com
griem@clm.com
gtaylor@ashbygeddes.com
guilfoyle@blankrome.com
hannah.mccollum@usdoj.gov
hornung@lsellp.com
howard.master@ag.ny.gov
hsteel@brownrudnick.com
hweg@robinskaplan.com
jalberto@bayardlaw.com
jane.m.leamy@usdoj.gov
jay.hurst@oag.texas.gov
jbagdanov@bg.law
jbinford@foley.com
jdalberg@lgbfirm.com
jeff.friedman@kattenlaw.com
jeffrey.wexler@pillsburylaw.com
jerry.hall@kattenlaw.com
jfalgowski@burr.com
jgurule@ktbslaw.com
jhagle@sidley.com
jharker@cohenseglias.com
jhoover@beneschlaw.com
jkohanski@bushgottlieb.com;
jledmonson@venable.com
jleto@letobassuk.com
jlevitan@proskauer.com
               Case 18-10601-MFW      Doc 1742   Filed 11/19/18   Page 11 of 20


jmenton@robinskaplan.com
joevanleuven@dwt.com
jparker@psazlaw.com
jreitman@lgbfirm.com
jspringwater@friedmanspring.com
jssabin@venable.com
jstang@pszjlaw.com
jwaxman@morrisjames.com
Karen@parklawllc.com
kathy.jorrie@pillsburylaw.com
kblock@loeb.com
kcapuzzi@beneschlaw.com
kcowens@venable.com
kdwbankruptcydepartment@kelleydrye.com
kelliott@kelleydrye.com
kgood@wtplaw.com
kireland@bushgottlieb.com
kmann@crosslaw.com
kprestegard@bushgottlieb.com;
laura.washington@lw.com
lbassuk@letobassuk.com
lm@weissandspees.com
mail@morrisadelman.com
mark.desgrosseilliers@wbd-us.com
mark.minuti@saul.com
marvin.putnam@lw.com
mary.caloway@bipc.com
matthew.ward@wbd-us.com
matthew.ward@wbd-us.com
mbusenkell@gsbblaw.com
mdelaney@robinskaplan.com
melorod@gtlaw.com
meltzere@pepperlaw.com
mgottfried@lgbfirm.com
mharvey@mnat.com
mhelt@foley.com
mike@dcip.com
mlahaie@akingump.com
morgan.patterson@wbd-us.com
morgan.patterson@wbd-us.com
mstamer@akingump.com
mtalmo@mnat.com
mtalmo@mnat.com
mtoberoff@iplaw.com
mtoberoff@toberoffandassociates.com
               Case 18-10601-MFW    Doc 1742   Filed 11/19/18   Page 12 of 20


mw@weissandspees.com
nancy.manzer@wilmerhale.com
nmonhait@rmgglaw.com
nmoss@akingump.com
notices@bkservicing.com
nramsey@mmwr.com
parrow@buchalter.com
paulsagan@paulhastings.com
pbransten@glaserweil.com
pgurfein@lgbfirm.com
ppascuzzi@ffwplaw.com
rantonoff@blankrome.com
rbrady@ycst.com
rfeinstein@pszjlaw.com
rkinas@swlaw.com
rmersky@monlaw.com
roglenl@ballardspahr.com
rtrack@msn.com
sbeach@ycst.com
scottshelley@quinnemanuel.com
scousins@bayardlaw.com
sgiugliano@diamondmccarthy.com
skatona@polsinelli.com
skaufman@skaufmanlaw.com
skuhn@akingump.com
sselbst@herrick.com
stern@lsellp.com
steve@hbsslaw.com
strattond@pepperlaw.com;
summersm@ballardspahr.com
susanwilliams@paulhastings.com
susheelkirpalani@quinnemanuel.com
ted.berkowitz@ag.ny.gov
ted.dillman@lw.com
tgeher@jmbm.com
theodore.tsekerides@weil.com
tpatterson@ktbslaw.com
tscobb@vorys.com
vrubinstein@loeb.com
wagnerr@gtlaw.com
wayne.smith@warnerbros.com
wbowden@ashbygeddes.com
wbrody@buchalter.com
wcurchack@loeb.com
                    Case 18-10601-MFW                Doc 1742     Filed 11/19/18     Page 13 of 20


Name                                     Attention                         E-mail address
AKIN GUMP STRAUSS HAUER & FELD LLP       ATTN: ABID QURESHI                aqureshi@akingump.com
ASHBY & GEDDES, P.A.                     ATTN: KATHARINA EARLE             kearle@ashbygeddes.com
LUSKIN, STERN & EISLER LLP               ATTN: MICHAEL LUSKIN              luskin@lsellp.com
QUINN EMANUEL URQHUART & SULLIVAN, LLP   ATTN: JENNIFER NASSIRI            jennifernassiri@quinnemanuel.com
WHITEFORD, TAYLOR & PRESTON LLC          ATTN: AARON H. STULMAN            astulman@wtplaw.com
            Case 18-10601-MFW   Doc 1742   Filed 11/19/18   Page 14 of 20


CAROL.ROSS@HBGUSA.COM
Case 18-10601-MFW   Doc 1742   Filed 11/19/18   Page 15 of 20




                    EXHIBIT C 
                                          Case 18-10601-MFW                    Doc 1742          Filed 11/19/18          Page 16 of 20


claim_nm                     address1                       address2                        address3                     address4                    fax
AKIN GUMP STRAUSS HAUER &    (COUNSEL TO PORTFOLIO          ATTN: DEBORAH J. NEWMAN,
FELD LLP                     FUNDING COMPANY LLC I)         ESQ.                                                                                     212-872-1002
AKIN GUMP STRAUSS HAUER &
FELD LLP                     (COUNSEL TO EAST WEST BANK)    ATTN: DAVID F. STABER, ESQ.                                                              214-969-4343
AKIN GUMP STRAUSS HAUER &    (COUNSEL TO PORTFOLIO          ATTN: DAVID P. SIMONDS &
FELD LLP                     FUNDING COMPANY LLC I)         EDWARD MCNEILLY, ESQS.                                                                   310-229-1001
                             (COUNSEL TO L.GEISS,           S.A.THOMAS, M.SAGEMILLER & ATN: EDWARD S. WEISFELNER &
BROWN RUDNICK LLP            K.KENDALL, Z.BROCK,            N.KLATT)                    HOWARD S. STEEL, ESQS.                                       212-209-4801

                             (COUNSEL TO DIRECTORS GUILD ATTN: JOSEPH A. KOHANSKI,          KIRK PRESTEGARD & KIEL
BUSH GOTTLIEB                OF AMERICA, INC ET AL)      DAVID E. AHDOOT,                   IRELAND, ESQS.                                           818-973-3201

CARTER LEDYARD & MILBURN     (COUNSEL TO BRB                                                ATTN: AARON R. CAHN & JOHN
LLP                          INTERNACIONAL S.A. & APOLO     FILMS SL)                       MICHAEL GRIEM, JR.                                       212-732-3232

                             (COUNSEL TO CREATIVE ARTIST    ATTN: CHRISTOPHER P. SIMON &
CROSS & SIMON, LLC           AGENCY)                        KEVIN S. MANN, ESQS.                                                                     302-777-4224

                             (COUNSEL TO WARNER BROS.,      LLC, HOODWINKED, LLC,     PICTURES (HONG KONG) CO.           ATTN: CHRISTOPHER P. SIMON,
CROSS & SIMON, LLC           KANBAR ENTERTAINMENT,          ANNAPURNA PICTURES, WANDA LTD.)                              ESQ.                        302-777-4224

DAVIS WRIGHT TREMAINE LLP    (COUNSEL TO AMAZON, ET AL)     ATTN: JOSEPH M. VANLEUVEN                                                                503-276-5725

FELDERSTEIN FITZGERALD       (COUNSEL TO THE MCCLATCHY
WILLOUGHBY & PASCUZZI LLP    COMPANY, ET AL.)               ATTN: PAUL J. PASCUZZI, ESQ.                                                             916-329-7435
GELLERT SCALI BUSENKELL &                                   ATTN: MICHAEL BUSENKELL &
BROWN, LLC                   (COUNSEL TO LESIA ANSON)       AMY BROWN, ESQS.                                                                         302-425-5814

GLASER WEIL FINK HOWARD      (COUNSEL TO WANDA PICTURES     ATTN: PETER M. BRANSTEN,
AVCHEN & SHAPIRO LLP         (HONG KONG) CO. LTD.)          ESQ.                                                                                     415-510-4795
HAGENS BERMAN SOBOL          (COUNSEL TO L.GEISS,           S.A.THOMAS, M.SAGEMILLER & ATTN: ELIZABETH A. FEGEN &
SHAPIRO LLP                  K.KENDALL, Z.BROCK,            N.KLATT)                   EMILY BROWN, ESQS.                                            708-628-4950
IP MANAGEMENT, INC. / IPW,
LLC                          C/O MARC TOBEROFF                                                                                                       310-246-3101

IRON MOUNTAIN INFORMATION
MANAGEMENT, LLC           ATTN: JOSEPH CORRIGAN                                                                                                      617-451-0409
                                                            ATTN: JAMES S. CARR & KRISTEN
KELLEY DRYE & WARREN LLP     (COUNSEL TO CINEDIGM)          S. ELLIOTT, ESQS.                                                                        212-808-7897

KLEE, TUCHIN, BOGDANOFF &    (COUNSEL TO NETFLIX GLOBAL     NETFLIX STUDIOS LLC, AND        ATN: THOMAS E. PATTERSON &
STERN LLP                    LLC, NETFLIX INTL. B.V.        NETFLIX, INC.)                  JULIAN I. GURULE, ESQS.                                  310-407-9090
LANDAU GOTTFRIED & BERGER    (COUNSEL TO ANNAPURNA
LLP                          PICTURES)                      ATTN: PETER J. GURFEIN                                                                   310-557-0056
LANDAU GOTTFRIED & BERGER    (COUNSEL TO CREATIVE ARTISTS   ATTN: MICHAEL I. GOTTFRIED,
LLP                          AGENCY)                        ESQ.                                                                                     310-557-0056
                                          Case 18-10601-MFW                  Doc 1742          Filed 11/19/18           Page 17 of 20


LANDAU GOTTFRIED & BERGER   (COUNSEL TO KANBAR                                           ATTN: JOHN P. REITMAN & JON
LLP                         ENTERTAINMENT, LLC AND        HOODWINKED, LLC)               L.R. DALBERG, ESQS.                                        310-557-0056
LANDAU GOTTFRIED & BERGER
LLP                         (COUNSEL TO WARNER BROS.)     ATTN: JON L.R. DALBERG, ESQ.                                                              310-557-0056
                                                          ATTN: MARVIN S. PUTNAM,
LATHAM & WATKINS LLP        (COUNSEL TO TIM SARNOFF)      LAURA R. WASHINGTON                                                                       424-653-5501
LATHAM & WATKINS LLP        (COUNSEL TO TIM SARNOFF)      ATTN: TED A. DILLMAN                                                                      213-891-8763

                             (COUNSEL TO NETFLIX GLOBAL   NETFLIX STUDIOS LLC, AND
LAW OFFICE OF CURTIS A. HEHN LLC, NETFLIX INTL. B.V.      NETFLIX, INC.)                 ATTN: CURTIS A. HEHN, ESQ.                                 302-351-7214

LAW OFFICE OF SUSAN E.      (COUNSEL TO DIRECTORS GUILD
KAUFMAN, LLC                OF AMERICA, INC ET AL)        ATTN: SUSAN E. KAUFMAN, ESQ.                                                              302-792-7420
                            (COUNSEL TO BBC WORLDWIDE     ATTN: WALTER H. CHURCHAK &
LOEB & LOEB LLP             LIMITED)                      BETHANY D. SIMMONS                                                                        212-407-4990
                            (COUNSEL TO TOYOTA MOTOR                                    ATTN: WALTHER H. CURCHACK
LOEB & LOEB LLP             SALES, USA, INC. &            TOYOTA MOTOR CORPORATION) &                                   BETHANY D. SIMMONS, ESQS.   212-407-4990
MCCABE, WEISBERG &                                        ATTN: JANET Z. CARLTON, CHASE
CONWAY, LLC                 (COUNSEL TO DAIMLER TRUST)    N. MILLER, KRISTI J.          DOUGHTY & MICHAEL K. PAK                                    855-425-1980

MCDERMOTT WILL & EMERY LLP (COUNSEL TO BETA FILM GMBH)    ATTN: DARREN AZMAN, ESQ.                                                                  212-547-5444
                            (COUNSEL TO BBC WORLDWIDE
MORRIS JAMES LLP            LIMITED)                      ATTN: ERIC J. MONZO, ESQ.                                                                 302-571-1750
                            (COUNSEL TO L.GEISS,          S.A.THOMAS, M.SAGEMILLER & ATTN: JEFFRESY R. WAXMAN,
MORRIS JAMES LLP            K.KENDALL, Z.BROCK,           N.KLATT)                   ESQ.                                                           302-571-1750
                            (COUNSEL TO TOYOTA MOTOR
MORRIS JAMES LLP            SALES, USA, INC. &            TOYOTA MOTOR CORPORATION) ATTN: ERIC J. MONZO, ESQ.                                       302-571-1750
MORRIS, NICHOLS, ARSHT &                                  ATTN: DEREK C. ABBOTT,
TUNNELL LLP                 (COUNSEL TO TIM SARNOFF)      MATTHEW O. TALMO                                                                          302-658-3989
OFFICE OF THE UNITED STATES
TRUSTEE                                                                                                                                             302-573-6497
PILLSBURY WINTHROP SHAW     (COUNSEL TO STUDIOCANAL                                      ATTN: KATHY A. JORRIE, ESQ.,
PITTMAN LLP                 S.A.S., WILD BUNCH S.A., &    GAUMONT S.A.)                  DAVID MINNICK, ESQ.,           & JEFFREY WEXLER, ESQ.      213-226-4499

ROSENTHAL, MONHAIT &        (COUNSEL TO STUDIOCANAL                                      ATTN: NORMAN M. MONHAIT,
GODDESS, P.A.               S.A.S., WILD BUNCH S.A. &     GAUMONT S.A.)                  ESQ. & EDWARD B.               ROSENTHAL, ESQ.             302-658-7567
                                                          ATTN: ROBERT R. KINAS,
SNELL & WILMER              (COUNSEL TO OPUS BANK)        BLAKELEY E. GRIFFITH &         CHARLES E. GIANELLONI, ESQS.                               702-784-5252
                            C/O TN ATTORNEY GENERAL'S
TN DEPT OF REVENUE          OFFICE                        BANKRUPTCY DIVISION                                                                       615-741-3334
TOBEROFF & ASSOCIATES, PC   (COUNSEL TO LESIA ANSON)      ATTN: MARC TOBEROFF, ESQ.                                                                 310-246-3101
                            (COUNSEL TO TURNER
VORYS, SATER, SEYMOUR AND   ENTERTAINMENT NETWORKS,       ATTN: TIFFANY STRELOW COBB,
PEASE LLP                   INC.)                         ESQ.                                                                                      614-464-6350
WILMER CUTLER PICKERING     (COUNSEL TO THE WALT DISNEY
HALE AND DORR LLP           COMPANY)                      ATTN: NANCY L. MANZER, ESQ.                                                               202-663-6363
                                         Case 18-10601-MFW                Doc 1742         Filed 11/19/18          Page 18 of 20


WILMER CUTLER PICKERING    (COUNSEL TO THE WALT DISNEY ATTN: ANDREW GOLDMAN,
HALE AND DORR LLP          COMPANY)                    ESQ.                                                                        212-230-8888
                                                       ATTN: CARRIE V. HARDMAN,
WINSTON & STRAWN LLP       (COUNSEL TO NU IMAGE, INC.) ESQ.                                                                        212-294-4700

WOMBLE BOND DICKINSON (US) (COUNSEL TO BANK HAPOALIM     ATTN: MATTHEW P. WARD &
LLP                        & OPUS BANK)                  MORGAN L. PATTERSON, ESQS.                                                302-252-4330
WOMBLE BOND DICKINSON (US)                               ATTN: MATTHEW P. WARD,
LLP                        (COUNSEL TO NU IMAGE, INC.)   ERICKA F. JOHNSON &          MORGAN L. PATTERSON, ESQS.                   302-252-4330
                 Case 18-10601-MFW           Doc 1742      Filed 11/19/18       Page 19 of 20



FIRM                                        COUNSEL TO/CONTACT                                        FAX NUMBER
ARCHER & GREINER P.C.                       ATTN: DAVID W. CARICKHOFF                                 302-777-4352
ASHBY & GEDDES, P.A.                        ATTN: RICARDO PALACIO                                     302-654-2067
BLANK ROME LLP                              ATTN: MICHAEL D. DEBAECKE                                 302-425-6464
BLANK ROME LLP                              ATTN: BRIAN J. HALL                                       302-425-6464
BUCHALTER, A PROFESSIONAL CORPORATION       ATTN: PAUL S. ARROW                                       213-896-0400
CHIPMAN BROWN CICERO & COLE, LLP            ATTN: MARK D. OLIVERE                                     302-295-0199
COLE SCHOTZ P.C.                            ATTN: NORMAN L. PERNICK, PATRICK J. REILLEY               302-652-3117
CROSS & SIMON, LLC                          ATTN: JOSEPH GREY                                         302-777-4224
DRINKER BIDDLE & REATH LLP                  ATTN: MICHAEL P. POMPEO                                   212-248-3141
DRINKER BIDDLE & REATH LLP                  ATTN: STEVEN K . KORTANEK, JOSEPH N. ARGENTINA, JR.       302-467-4201
DUANE MORRIS LLP                            ATTN: RICHARD W. RILEY                                    302-657-4901
FAEGRE BAKER DANIELS LLP                    ATTN: GEORGE R. MESIRES, MIKE T. GUSTAFSON                312-212-6501
GELLERT SCALI BUSENKELL & BROWN, LLC        ATTN: AMY D. BROWN                                        302-425-5814
HACHETTE BOOK GROUP                         ATTN: CAROL FEIN ROSS, EVP, BUSINESS AFFAIRS, GEN         212-364-0934
                                            COUNSEL
KLEHR HARRISON HARVEY BRANZBURG LLP         ATTN: RAYMOND H. LEMISCH                                  302-426-9193
KLEHR HARRISON HARVEY BRANZBURG LLP         ATTN: MICHAEL W. YURKEWICZ                                302-426-9193
LANDAU GOTTFRIED & BERGER LLP               ATTN: ROYE ZUR                                            310-557-0056
LATHAM & WATKINS LLP                        ATTN: PETER M. GILHULY, TED A. DILLMAN, ADAM E.
                                            MALATESTA                                                 213-891-8763
LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.   ATTN: GARY E. KLAUSNER, LINDSEY L. SMITH                  310-229-1244
LEVENE, NEALE, BENDER, YOO & BRILL LLP      ATTN: DAVID GOLUBCHIK                                     310-229-1244
MELAND RUSSIN & BUDWICK, P.A.               ATTN: PETER D. RUSSIN                                     305-358-1221
MORRIS JAMES LLP                            ATTN: CARL N. KUNZ, III                                   302-571-1750
PAUL HASTINGS LLP                           ATTN: MICHAEL E. COMERFORD                                212-230-7699
POLSINELLI PC                               ATTN: SHANTI M. KATONA                                    302-252-0921
POLSINELLI PC                               ATTN: CHRISTOPHER A. WARD                                 302-252-0921
POTTER ANDERSON & CORROON LLP               ATTN: R. STEPHEN MCNEILL                                  302-658-1192
ROBINS KAPLAN LLP                           ATTN: KEVIN D. MEEK                                       310-229-5800
SHEPPARD MULLIN RICHTER & HAMPTON LLP       ATTN: MARTIN D. KATZ, ALAN H. MARTIN, MICHAEL M. LAUTER
                                                                                                      310-228-3701
SHEPPARD MULLIN RICHTER & HAMPTON LLP       ATTN: ALAN H. MARTIN, MICHAEL M. LAUTER                   714-513-5130
SMITH, KATZENSTEIN & JENKINS LLP            ATTN: KATHLEEN M. MILLER                                  302-652-8405
TARTER KRINSKY & DROGIN LLP                 ATTN: ROCCO A. CAVALIERE                                  212-216-8001
WHITEFORD, TAYLOR & PRESTON LLC             ATTN: AARON STULMAN                                       302-661-9750
WINSTON & STRAWN LLP                        ATTN: CARRIE V. HARDMAN                                   212-294-4700
             Case 18-10601-MFW         Doc 1742   Filed 11/19/18      Page 20 of 20


Name                                       Attention                          Fax Number
YOUNG CONAWAY STARGATT & TAYLOR, LLP       ATTN: MICHAEL S. NEIBURG           302-571-1253
